Opinion filed December 21, 2005 












 








 




Opinion filed December 21, 2005 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00168-CV 
                                                    __________
 
                         CRYSTAL RIVER OIL & GAS, LLC, Appellant
 
                                                             V.
 
                                     CLIFFORD
BARRON, Appellee
 

 
                                          On
Appeal from the 29th District Court
                                                      Palo
Pinto County, Texas
                                                  Trial Court Cause No. C39484
 

 
                                              M
E M O R A N D U M   O P I N I O N
Crystal
River Oil & Gas, LLC has filed in this court a motion to dismiss its
appeal.  In its motion, Crystal River
states that the parties have entered into a settlement agreement and that it no
longer wishes to pursue this appeal.  The
motion is granted.
The
appeal is dismissed.
 
PER
CURIAM
December 21, 2005
Not designated for
publication.  See Tex. R. App. P. 47.2(a).
Panel
consists of: Wright, C.J., and
McCall, J., and Strange, J.